  Case: 7:20-cv-00062-GFVT Doc #: 5 Filed: 05/08/20 Page: 1 of 3 - Page ID#: 23




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 DANIEL EDWARD MEADE,                             )
                                                  )
        Plaintiff,                                )        Civil No. 7:20-cv-00062-GFVT
                                                  )
 v.                                               )
                                                  )
 BRIAN MORRIS, et al.,                            )        MEMORANDUM OPINION
                                                  )                &
        Defendants.                               )              ORDER

                                        *** *** *** ***

       Plaintiff Daniel Edward Meade has filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983. [R. 1] Meade’s Complaint alleges mistreatment by thirteen staff members of the

Pike County Detention Center in Pineville, Kentucky, where he is presently confined. Meade

has also filed a one-page handwritten motion to proceed in forma pauperis. [R. 3] Meade did

not submit a certified statement of his inmate account as required by 28 U.S.C. § 1915(a)(2).

       Meade’s complaint alleges, in its entirety, that:

       All defendants conspired and carried out tortuous acts at the orders of Brian
       Morris. They infected plaintiff’s home and his person with parasitic insects.
       Plaintiff is also being tortured with electrical shock.

[R. 1 at 7 (cleaned up)] Meade seeks $5 million in damages for humiliation, emotional harm,

and unidentified physical injury. Id.

       The Court must review Meade’s complaint because he is a prisoner suing public officials

for relief. 28 U.S.C. § 1915A(a). The Court will dismiss Meade’s Complaint because his

allegations are “unsubstantial, frivolous, or otherwise devoid of merit.” Apple v. Glenn, 183 F.3d

477, 479 (6th Cir. 1999) (holding that a district court may, upon its own motion, dismiss for lack

of subject matter jurisdiction any complaint whose allegations “are totally implausible,
                                                1
    Case: 7:20-cv-00062-GFVT Doc #: 5 Filed: 05/08/20 Page: 2 of 3 - Page ID#: 24




attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”). The

Court finds Meade’s allegations that the Defendants are attacking him with “parasitic insects”

and “electrical shock” to be fanciful,1 warranting dismissal of the Complaint.

        Accordingly, it is ORDERED as follows:

        1. Plaintiff Daniel Meade’s Complaint [R. 1], is DISMISSED.

        2. All pending motions are DENIED as moot.

        3. This action is STRICKEN from the Court’s docket.

        4. A corresponding Judgment shall be entered this date.




1
   This conclusion is based primarily upon Meade’s Complaint. However, allegations of erratic
behavior by Meade have also been made in his state criminal proceedings. Meade is a pretrial
detainee facing criminal charges in the District Court of Pike County, Kentucky. On February 11,
2020, Meade was arrested at the Pikeville Medical Center, where the arresting officer asserted that
Meade was intoxicated and openly masturbating in his hospital room; began screaming
incoherently; and resisted the officer. Meade was charged with public intoxication, disorderly
conduct, and resisting arrest. Two weeks later, Meade was arrested outside of a Walmart after
reporting that he had been sprayed with an unknown chemical. A review of surveillance video
showed that Meade had not been sprayed with anything, but the arresting officer noted that Meade
smelled strongly of marijuana. Meade was arrested for filing a false report, public intoxication,
and for an outstanding warrant for violating the terms of his parole.                          See
https://kcoj.kycourts.net/CourtNet/Search/CaseAtAGlance?county=098&court=1&division=DI&
caseNumber=20-M-00173&caseTypeCode=MI&client id=0;                                             and
https://kcoj.kycourts.net/CourtNet/Search/CaseAtAGlance?county=098&court=1&division=DI&
caseNumber=20-M-00241&caseTypeCode=MI&client_id=0 (visited May 7, 2020).

                                                2
Case: 7:20-cv-00062-GFVT Doc #: 5 Filed: 05/08/20 Page: 3 of 3 - Page ID#: 25




    This 8th day of May, 2020.




                                     3
